Citation Nr: 0309905	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1956 to 
December 1967.  He also had additional subsequent periods of 
service in the reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the RO.  


REMAND

The veteran submitted his claim (VA Form 21-526) in June 
2001, alleging that he has been experiencing a progressively 
increasing bilateral hearing loss and tinnitus since service.  
And he requested a VA examination to confirm this.

The veteran's service personnel record, DD 214, indicates 
that he served as a machinist's mate on a naval vessel.  He 
stated that he worked in the engine room and was exposed to 
very loud noises in that capacity-without the benefit of 
any hearing protection.  His service medical records (SMRs), 
as well as his reserve records, do not show that his hearing 
was tested by audiogram at any time while on active duty.  
Instead, he was given the whispered voice or spoken voice 
testing method, or both, in January 1956, September 1956, 
August 1958, and October 1959.  All results show normal 
hearing, 15/15 bilaterally.  The report of his service 
discharge examination, however, dated in December 1967, does 
not reflect that he was given a hearing test of any kind.  

Reserve records also show the veteran was again tested by 
whispered voice or spoken voice testing methodology, or both, 
in February 1975, August 1977, November 1978, November 1979, 
January 1981, December 1981, November 1982, and December 
1983.  Those SMRs also reflect findings of normal hearing, 
15/15 bilaterally.

The RO denied the veteran's claims because his SMRs do not 
show complaints of tinnitus or hearing loss in service.  But 
his representative correctly pointed out that tinnitus is 
diagnosed based on "purely subjective complaints," and that 
hearing loss, even if first demonstrated after service, 
nonetheless may be service connected if there is probative 
evidence of a medical relationship between the current 
tinnitus, hearing loss, and service (e.g., prolonged noise 
exposure).  See generally Hensley v. Brown, 5 Vet. App. 155 
(1993); Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The VCAA has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

In pertinent part, the VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Additionally, the U.S. Court of Appeals for Veteran's Claims 
(Court) has held that where, as here, the veteran presents 
lay evidence that he had experienced ringing in his ears 
(i.e., tinnitus) in service, and that he has experienced such 
ringing ever since service, VA is required to obtain a 
medical nexus opinion pursuant to the Secretary's VCAA duty 
to assist.  See 38 U.S.C. § 5103A(d).

The Court also noted that the appellant is competent to 
testify that he manifests tinnitus because ringing in the 
ears is capable of lay observation.  See, e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (where the determinative issue does not 
require medical expertise, lay evidence may suffice by 
itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see 
also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  Thus, under the facts of this case, the 
veteran's subjective observations regarding his perceived 
difficulty in hearing are similarly capable of lay 
observation.

The Court concluded that where there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence at 
least suggesting an association between the appellant's 
disability and his active service, see 38 U.S.C.A. § 
5103A(d)(2)(A),(B), but there was not of record competent 
medical evidence addressing whether there is a nexus between 
his tinnitus and his active service, see 38 U.S.C.A. § 
5103A(d)(2)(C), that VA must obtain a medical nexus opinion 
because one is "necessary to make a decision 
on the [appellant's] claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002), citing 38 U.S.C.A. § 5103A(d)(1).

Additionally, a very recent decision by the U.S. Court of 
Appeals for the Federal Circuit discusses what the Board, 
itself, may do in developing claims and what, instead, must 
be done by the RO as the agency of original jurisdiction over 
the case.  See Disabled American Veterans, v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 
U.S.App. LEXIS 8275 (Fed. Cir. May 1, 2003) (holding notice 
provision contained in 38 C.F.R. § 19.9(a)(2) invalid, as it 
operates with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

Therefore, to comply with VA's duty to assist the veteran in 
this case, it is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss and/or tinnitus since service.  
After securing the necessary releases, 
the RO should obtain these records.

2.  The veteran should be scheduled for 
VA audiological and otolaryngological 
(ENT) examinations.  The RO must provide 
the claims folder, including a copy of 
this REMAND, to the examiners so they can 
review his pertinent medical history.  
The examiners should give their opinions 
responding to the following questions:  

(i) does the veteran currently have 
bilateral tinnitus and a bilateral 
hearing loss disability, as defined by VA 
law and regulation?

(ii) if so, are these conditions as 
likely as not related to his service in 
the military-and, in particular, 
prolonged noise exposure on active duty 
while working in the engine room of a 
naval vessel from January 1956 to 
December 1967, or during a subsequent 
period of active duty for training while 
in the reserves?

3.  After the development requested above 
has been completed to the extent 
possible, and any other development 
required by the VCAA, the RO should 
readjudicate the claims in light of the 
additional evidence obtained.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



